COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-093-CR





LEONARD DEMON GREEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Appellant Leonard Demon Green is attempting to appeal from his conviction for burglary of a habitation.  We dismiss the appeal for want of jurisdiction.

Appellant’s sentence was imposed on February 1, 2007, and he did not file a motion for new trial.  Therefore, his notice of appeal was due March 5, 2007, but was not filed until March 16, 2007.
(footnote: 2)  We notified appellant by letter of our concern that we lack jurisdiction over the appeal because the notice of appeal was not timely filed and informed him that his appeal was subject to dismissal unless, by April 9, 2007, he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Appellant’s response to our jurisdiction letter does not state grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 3) 



PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(
b)



DELIVERED:  MAY 10, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a).


3:See
 
Slaton v. State,
 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);
 Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).